FOR IMMEDIATE RELEASE SCOTT J. DUNCAN FX Energy, Inc. September 29, 2014 3006 Highland Drive, Suite 206 Salt Lake City, Utah 84106 (801) 486-5555 Fax (801) 486-5575 www.fxenergy.com FX Energy Reports Successful Drill Stem Test of Karmin-1 Salt Lake City, September 29, 2014 – FX Energy, Inc. (NASDAQ: FXEN) reported that 25 meters ofRotliegend core have been extracted from the Karmin-1 well from a depth of 2,466 meters to 2,491 meters.The core samples show gas saturated Rotliegend sandstone with good reservoir properties on visual examination.A drill stem test of the 25 meter interval yielded gas with no observable water at rates between 3.3 million and 5.8 million cubic feet per day (Mmcf/d). The Karmin-1 well now will be drilled to final depth, logged and completed, after which a production test will be conducted.The production test, well logs and core analysis will form the basis for estimates of the gas-water contact, vertical extent of the reservoir, reservoir properties, recoverable reserves and production rate, all of which will help determine commerciality.If commercial, Karmin-1 could be in production by year-end 2015. The Karmin-1 well is a planned test of a 3-D defined Rotliegend structure located on trend with two earlier discoveries at Zaniemysl and Roszkow, both of which were completed with much higher than average reserves and production rates. Baraniec-1 well The Baraniec-1 well, which began drilling last month, is currently at a depth of approximately 3,182 meters at the top of the Zechstein.The well is a planned test of a Rotliegend sandstone structure at a projected depth of 3,885 meters.If successful, Baraniec-1 will be connected to the production facility at Lisewo and could be in production by year-end 2015. Both the Karmin-1 and Baraniec-1 wells are located in the Fences license where the Polish Oil and Gas Company (PGNiG) is the operator and owns 51% of the working interest; FX Energy owns 49%. Angowice-1 well The Company also reported that the drill rig is setting up on the Angowice-1 well location and drilling is expected to start in about three weeks.The Angowice-1 well targets a 3-D defined Devonian reefoidal buildup at a projected depth of 3,084 meters.The target is similar to the productive horizon at the Tuchola field approximately 12 kilometers to the southeast.If the Angowice-1 well is successful it could share production facilities with the Tuchola wells.The Angowice and Tuchola wells are located in the Edge license, where the Company is the operator and owns 100% of the working interest. About FX Energy FX Energy is an independent oil and gas exploration and production company with production in the U.S. and Poland.The Company’s main exploration and production activity is focused on Poland’s Permian Basin where the gas-bearing Rotliegend sandstone is a direct analog to the Southern Gas Basin offshore England.The Company trades on the NASDAQ Global Select Market under the symbol FXEN.Website www.fxenergy.com. FORWARD-LOOKING STATEMENTS This report contains forward-looking statements.Forward-looking statements are not guarantees.For example, exploration, drilling, development, construction, or other projects or operations may be subject to the successful completion of technical work; environmental, governmental or partner approvals; equipment availability; or other things that are or may be beyond the control of the Company.Operations that are anticipated, planned, or scheduled may be changed, delayed, take longer than expected, fail to accomplish intended results, or not take place at all. In carrying out exploration, it is necessary to identify and evaluate risks and potential rewards.This identification and evaluation is informed by science but remains inherently uncertain.Subsurface features that appear to be possible traps may not exist at all, may be smaller than interpreted, may not contain hydrocarbons, may not contain the quantity or quality estimated, or may have reservoir conditions that do not allow adequate recovery to render a discovery commercial or profitable.Forward-looking statements about the size, potential, or likelihood of discovery respecting exploration targets are certainly not guarantees of discovery, the actual presence or recoverability of hydrocarbons, or the ability to produce in commercial or profitable quantities.Estimates of potential typically do not take into account all the risks of drilling and completion nor do they take into account the fact that hydrocarbon volumes are never 100% recoverable.Such estimates are part of the complex process of trying to measure and evaluate risk and reward in an uncertain industry. Forward-looking statements are subject to risks and uncertainties outside FX Energy’s control.Actual events or results may differ materially from the forward-looking statements.For a discussion of additional contingencies and uncertainties to which information respecting future events is subject, see FX Energy’s SEC reports or visit FX Energy’s website at www.fxenergy.com.
